Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on February 4, 2022 is acknowledged.
3.	Claim 17 has been cancelled.
4.	New claims 24-28 have been added.
5.	Claims 1-16 and 18-28 are pending in this application.

Non-compliant Amendment
6.	Claim amendment filed on February 4, 2022 is non-compliant. Claim 17 has been cancelled. However, claim 17 has texts that have been stricken out. Cancelled claims should not have any texts (see MPEP 714(c)(4)). Applicant should correct this error in response to this office action.


Restriction
7.	Applicant’s election with traverse of Group 2 (claims 16-20) and the election of the species of a vector being the antennapedia homeodomain, and the Alzheimer’s disease as the species of neurological disease in the reply filed on February 4, 2022 is acknowledged. Applicant argues that “the single key inventive feature of all the alleged inventions is that the particular disorder can be treated with a peptide which contains a TLR-2 interacting domain of MyD88, specifically, the sequence of PGAHQK (SEQ ID NO: 1).” Applicant’s arguments have been fully considered but are not found 
    PNG
    media_image1.png
    155
    615
    media_image1.png
    Greyscale
. Instant Group 2 (claims 16-20) were drawn to: 
    PNG
    media_image2.png
    192
    595
    media_image2.png
    Greyscale
. At the time of Restriction Requirement, the Invention of Group 1 did not require instant SEQ ID NO: 1, and Group 2 did not require a peptide comprising a TLR2-interating domain of MyD88. Thus, contrary to Applicant’s arguments, the Inventions lack a single key inventive feature. Thus, the restriction requirement is deemed to be proper and is made FINAL in this office action. Claims 1-15 and 21-23 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2022. 
Claims 16, 18-20 and 24-28 are examined on the merits in this office action.

Objections
8.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention generally relates to methods for...” at line 1 of the abstract. Further, at line 3, the abstract recites, "One aspect of the invention relates to a..." Furthermore, at line 7, the abstract recites, "In one embodiment the method includes the..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the line 1 of the abstract is recommended to be amended to recite, “Methods for treating neurological…are described.”
9.	The specification is objected to for referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, Figure 2A of instant specification US 2021/0361740 A1 disclose peptide sequence, but this is missing the sequence identifier. Additionally, throughout the specification, the sequence identifier is recited 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
10.	Claims 16, 19 and 20 are objected to for the following reason: Claims 16, 19 and 20 recite peptide sequences PGAHQK (SEQ ID NO.: 1) (clams 16 and 19) and drqikwfqnrrmkwkkpgahqk (SEQ ID NO.: 2) (claim 20). The proper way to claim a peptide sequence is for example, PGAHQK (SEQ ID NO: 1) (see 37 CFR 1.821(d)). This error should be corrected. 
11.	Claim 16 is objected to for the following minor informalities: Claim 16 has a spelling error (at line 1) and appears to be missing the term “is” in the claim (at line 6). Claim 16, at line 1 recites, “A method for treating a disorder in a patent…” Applicant is required to correct this spelling error “patent” to “patient”. 

Additionally, claim 16 contains the acronyms “TLR2” and “MyD88”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Toll-like Receptor 2 (TLR2). The abbreviations can be used thereafter.
Furthermore, Applicant is suggested to amend the claim to recite, “A method for treating a disorder in a patient, the method comprising administering to the patient in need of such treatment a therapeutically effective amount of a composition comprising [[of]] a peptide comprising…”


Rejections
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) 
14.	Claim 20 recites, “The method of claim 19, wherein the peptide comprising a TLR2-interacting domain of MyD88 is drqikwfqnrrmkwkkpgahqk (SEQ ID NO: 2). Claim 20 depends from claim 19. Claim 19 recites, “…wherein the Antennapedia homeodomain links to a C-terminal of the sequence PGAHQK (SEQ ID NO: 1).” In claim 20, the Antennapedia homeodomain sequence drqikwfqnrrmkwkk is attached to the N-terminal end of the PGAHQK. Therefore, claim 20 does not further limit instant claim 20.

Duplicate Claims Warning
15.	Applicant is advised that should claims 18-19 be found allowable, claims 24-25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
16.	Please note: Applicant elected a vector being the antennapedia homeodomain for the species of vector. Thus, a delivery vector recited in claim 24 can be interpreted as Antennapedia homeodomain.


Closest Art
17.	A method for treating a disorder in a patient, the method comprising administering to the patient in need of such treatment a therapeutically effective amount of a composition comprising of a peptide comprising a TLR2- interacting domain of MyD88, wherein the TLR2-interating domain of MyD88 comprises the sequence PGAHQK (SEQ ID NO: 1), wherein the therapeutically effective amount is an amount that at least reduces TLR2-MyD88 signaling and wherein the disorder is a neurological disorder selected from the group consisting of Alzheimer’s disease, Parkinson’s disease, dementia with Lewy bodies, Huntington’s disease and multiple system atrophy appears to be free of prior art. 
The closest art is Karras et al (US 2004/0038926 or issued as US Patent No. 7033830). Karras et al teach antisense compounds, compositions and method for modulating the expression of MyD88., and methods for the treatment of diseases associated with expression of MyD88  (see abstract). Karras et al teach a protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 11, residues 245-250). Karras et al teach a method of treating an animal having a disease or condition associated with MyD88 comprising administering to said animal a therapeutically or prophylactically effective amount of the compound 8 to 50 nucleobases in length targeted to a nucleic acid molecule encoding MyD88. Karras et al do not teach a method of treating a neurological disorder selected from the group consisting of Alzheimer’s disease, Parkinson’s disease, dementia with Lewy bodies, Huntington’s disease and multiple system atrophy by administering an effective amount of a composition comprising instant SEQ ID NO: 1.
CONCLUSION
Claims 18 and 26-28 appear to allowable.
Claims 16, 19-20 and 24-25 are objected to.
Claim 20 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIE HA/Primary Examiner, Art Unit 1654